PER CURIAM.
Petitioners seek a writ of prohibition challenging respondent’s denial of a motion for disqualification. Because our review of the record reveals that the judge’s comments constituted an impermissible challenge to the truth of the allegations in the motion to disqualify, we are compelled to grant the petition. See MacKenzie v. Super Kids Bargain Store, Inc., 565 So.2d 1332 (Fla.1990); Hill v. Feder, 564 So.2d 609 (Fla. 3d DCA 1990); Management Corp. of Am. v. Grossman, Inc., 396 So.2d 1169 (Fla. 3d DCA 1981).
Petition for writ of prohibition granted.